

Ex. 10.4


EMPLOYMENT AGREEMENT
WITH SILVERLEAF RESORTS, INC.


THIS EMPLOYMENT AGREEMENT (the "Agreement") is made between SILVERLEAF RESORTS,
INC., a Texas corporation ("Silverleaf"), and DAVID T. O’CONNOR (the
"Employee").


R E C I T A L S:



A.
Employee is a key executive officer and employee of Silverleaf; and




 
B.
Silverleaf and Employee desire to continue the employment of Employee and to
agree on the terms of Employee's continued employment.



NOW, THEREFORE, in consideration of the premises and terms hereinafter set
forth, the parties agree as follows:


A G R E E M E N T:


Section 1. Employment. Employee's employment with Silverleaf as Executive Vice
President - Sales is hereby continued, effective as of the Effective Date and
for an initial period of three (3) years from the Effective Date (the "Term"),
unless sooner terminated pursuant to the termination provisions of this
Agreement. Employee may not engage in other employment while he or she is in the
employ of Silverleaf pursuant to this Agreement.


Section 2. Duties. Employee agrees to devote such time, attention and energies
as are necessary to fulfill his or her duties as reasonably specified by the
Board of Directors of Silverleaf from time to time for an employee of Employee’s
position. Employee further agrees that he or she will promote the best interests
and welfare of Silverleaf and shall perform any and all duties to the best of
his or her abilities. The Employee shall:


(a) Non-Competition: Not render to others, during his or her employment with
Silverleaf, service of any kind for compensation or promote, participate or
engage in any other business activity which would conflict or interfere with the
performance of his or her duties or loyalty under this Agreement, including, but
not limited to, participating in the promotion or sale of products or services
for a competitor of Silverleaf or otherwise engage in business with such
competitor;


(b) Regulatory Laws: Abide by all applicable statutes, rules and regulations of
each State in which services may be rendered; and


(c) Silverleaf Rules: Abide by all rules, regulations and policies issued by
Silverleaf, which are pertinent to Employee's duties and obligations.



--------------------------------------------------------------------------------


 
Section 3. Compensation. As compensation for the services rendered pursuant to
this Agreement:


(a) Weekly Commissions: Employee shall be paid weekly commissions based on
Silverleaf's net sales from its timeshare sales, including sampler sales. For
this purpose, net sales mean only sales on which Silverleaf has received a full
down payment and which have not been cancelled as of the due date of the payment
of the commissions. The commissions shall be paid as follows and shall be
subject to the following chargebacks:


[1] The compensation payable on net sales for each week shall be paid on the
second Friday thereafter; and


[2] If the first monthly installment due under the contract for a net sale is
not made and the contract is subsequently cancelled, the commission paid to
Employee on the contract shall be charged back to Employee. For this purpose,
Silverleaf shall maintain a $2,000 reserve out of Employee's commissions,
against which the chargebacks shall be deducted. The reserve shall be
established and replenished on a regular basis by Silverleaf deducting, to the
extent required, ten percent (10%) of the commissions otherwise due Employee.


The commissions shall be computed based on the rates set forth in Exhibit “A”
attached hereto and incorporated herein by reference. The commissions shall be
subject to adjustment from time to time as Silverleaf and Employee may mutually
agree.


(b) Incentive Compensation: Employee shall be entitled to participate in any
bonus, incentive, stock option or other compensation plans of Silverleaf only to
the extent the Board of Directors of Silverleaf may deem appropriate from time
to time.


(c) Company Vehicle: Silverleaf shall furnish Employee a company owned vehicle
for use by Employee in performing his or her duties, and Silverleaf shall pay
all expenses associated therewith.


(d) Fringe Benefits: Silverleaf shall provide Employee health and life insurance
under its group plans as they may exist from time to time. The cost of any
coverage of any of the Employee's family members under Silverleaf's group plans
shall be paid by the Employee. The Employee shall also be entitled to such
vacation time, sick leave and other fringe benefits as may be specified by the
Board of Directors of Silverleaf from time to time for its executive personnel.


2

--------------------------------------------------------------------------------


 
Section 4. Termination Payments. If Employee’s employment with Silverleaf is
terminated prior to a Change of Control, the payment to Employee of all
compensation earned to the date of termination (the “Earned Compensation”) shall
be in full satisfaction of all of Employee’s claims against Silverleaf under
this Agreement and Employee shall be entitled to no other termination pay. If
Employee’s employment is terminated after a Change of Control and during the
Term or any extended Term of this Agreement, then the following provisions shall
apply:


(a) Good Cause or Voluntary Termination: If Silverleaf terminates Employee’s
employment for Good Cause, or if Employee voluntarily terminates Employee’s
employment other than for Good Reason, then Employee shall be entitled to the
Earned Compensation only.


(b) No Good Cause or Good Reason: If Silverleaf terminates Employee’s employment
other than for Good Cause, or if Employee terminates Employee’s employment for
Good Reason, then Employee shall be entitled to the Earned Compensation and to
Severance Pay. For this purpose, Severance Pay means an amount of compensation
equal to two (2) times the sum of the total cash compensation received by the
Employee for the immediately preceding calendar year, including but not limited
to any base compensation, commissions, bonuses, and similar cash items, but
exclusive of any fringe benefits, vehicle usage and similar non-cash items. The
Severance Pay shall be payable in a lump sum within thirty (30) days after the
termination of employment. As a condition precedent to the payment of the
Severance Pay, Employee agrees to execute and deliver to Silverleaf a general
release of Silverleaf and its affiliates from any and all other claims that
Employee might have against Silverleaf and its affiliates, the form of which
will be provided by Silverleaf.


(c) Death or Incapacity: If Employee’s employment is terminated because of
Employee’s death, or Employee’s incapacity and inability to perform Employee’s
duties hereunder due to Employee’s physical or mental illness, then Employee
shall be entitled to the Earned Compensation only.
 
Section 5. Termination Payment Definitions. For purposes of Section 4, the
following definitions shall apply:


(a) Change of Control:“Change of Control” shall mean the occurrence of any of
the following events after the Effective Date:


[1] Individuals who, on the Effective Date, constitute the Board of Directors
(the “Board”) of Silverleaf (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to such date, whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of
Silverleaf in which such person is named as a nominee for director, without
written objection to such nomination) shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of
Silverleaf as a result of an actual or threatened election contest with respect
to directors or as a result of any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;


3

--------------------------------------------------------------------------------


 
[2] The consummation of any sale, transfer or other disposition of all or
substantially all of the assets of the business of Silverleaf through one
transaction or a series of related transactions to one or more persons or
entities;


[3] Any “Person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14 (d)(2) of the Exchange Act), other than Robert E. Mead, is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Silverleaf representing more than 50% of the
combined voting power of Silverleaf’s then outstanding securities eligible to
vote for the election of the Board;


[4] The consummation of a merger, consolidation, reorganization, statutory share
exchange or similar form of corporate transaction involving Silverleaf or any of
its subsidiaries that requires the approval of Silverleaf’s stockholders,
whether for such transaction or the issuance of securities in the transaction;
or


[5] The stockholders of Silverleaf approve a plan of complete liquidation or
dissolution.


(b) Good Cause:“Good Cause” shall be deemed to exist if Employee:


[1] Willfully breaches or habitually neglects the duties that the Employee is
required to perform under the terms of this Agreement;


[2] Willfully violates reasonable and substantial rules, regulations or policies
governing employee performance;


[3] Willfully refuses to obey reasonable orders in a manner that amounts to
insubordination; or


[4] Willfully commits clearly dishonest acts toward Silverleaf.


For such purposes, no act or failure to act by Employee shall be considered
“willful” unless done or omitted to be done by Employee in bad faith and without
reasonable belief that Employee’s action or omission was in the best interests
of Silverleaf or its affiliates. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for Silverleaf shall be conclusively presumed to be done,
or omitted to be done, by Employee in good faith and in the best interests of
Silverleaf. Good Cause shall also not exist pursuant to clause [1], [2] or [3],
unless Employee has failed to correct the activity alleged to constitute Good
Cause within thirty (30) days following written notice from Silverleaf of such
activity, which notice shall specifically set forth the nature of such activity
and the corrective action reasonably sought by Silverleaf. Notwithstanding the
foregoing, the termination of the Employee’s employment for Good Cause shall be
pursuant to the action of the Board, taken in conformity with the By-laws of
Silverleaf.


4

--------------------------------------------------------------------------------


 
(c) Good Reason:“Good Reason” shall mean the occurrence of any of the following
events after a Change of Control:


[1] The failure by Silverleaf to pay Employee the compensation and benefits due
Employee under Section 3;


[2] A material diminution in Employee’s responsibilities or authority, or a
diminution of Employee’s title;


[3] Employee is required to relocate for purposes of Employee’s employment with
Silverleaf;


[4] Any material breach of this Agreement by Silverleaf; or


[5] The failure of any successor to all or substantially all of the business
and/or assets of Silverleaf to assume this Agreement.


Provided, however, Employee must give written notice to Silverleaf of the event
constituting Good Reason within thirty (30) days of Employee’s knowledge of the
event, or such event shall not constitute Good Reason. Provided, further, Good
Reason shall not be deemed to exist unless Silverleaf fails to cure the event
giving rise to Good Reason within thirty (30) days after receipt of the written
notice from Employee.


Section 6. Confidentiality.


(a) Nondisclosure and Nonuse: Employee acknowledges that during his or her
employment with Silverleaf, he or she may have access to and become acquainted
with Silverleaf Confidential Information, as defined below. Except as Employee's
duties during his or her employment with Silverleaf may require or Silverleaf
may otherwise consent in writing, Employee agrees that he or she shall not at
any time disclose or use, directly or indirectly, either during or subsequent to
his or her employment with Silverleaf, any Silverleaf Confidential Information.


(b) Confidential Information: For purposes of the foregoing provisions,
"Silverleaf Confidential Information" shall mean (1) any and all confidential
and proprietary business information and trade secrets concerning the business
and affairs of Silverleaf and its affiliates, including but not limited to all
marketing, sales and lead generation techniques, know-how and studies, timeshare
member lists, other customer and lead lists, current and anticipated customer
requirements, price lists, business plans, training programs, computer software
and programs, and computer software and data-base technologies, systems,
structures and architectures (and related processes, formulae, compositions,
improvements, devices, know-how, inventions, discoveries, concepts, ideas,
designs, methods and information), (2) any and all information concerning the
business and affairs of Silverleaf and its affiliates (including but not limited
to their historical financial statements, financial projections and budgets,
historical and projected sales, capital spending budgets and plans, the names
and backgrounds of key personnel, personnel training and techniques and
materials, however documented), and (3) any and all notes, analysis,
compilations, studies, summaries, and other material prepared by or for
Silverleaf and its affiliates containing or based, in whole or in part, on any
information included in the foregoing.


5

--------------------------------------------------------------------------------


 
Section 7. Non-Interference. Employee further agrees that during his or her
employment and for a period of two (2) years after the effective date of any
Termination, Employee shall not, either on his or her own account or jointly
with or as a manager, agent, officer, employee, consultant, partner, joint
venturer, owner or shareholder or otherwise on behalf of any other person, firm
or corporation: (1) carry on or be engaged or interested directly or indirectly
in, or solicit, the manufacture or sale of goods or provision of services to any
person, firm or corporation which, at any time during his or her employment has
been or is a customer or in the habit of dealing with Silverleaf or its
affiliates in their business if it would adversely affect Silverleaf’s business,
(2) endeavor, directly or indirectly, to canvas or solicit in competition with
Silverleaf or its affiliates or to interfere with the supply of orders for goods
or services from or by any person, firm or corporation which during this or her
employment has been or is a supplier of goods or services to Silverleaf or its
affiliates if it would adversely affect Silverleaf’s business, or (3) directly
or indirectly solicit or attempt to solicit away from Silverleaf or its
affiliates any of its officers, employees or independent contractors or offer
employment or business to any person who, on or during the 6 months immediately
preceding the date of such solicitation or offer, is or was an officer, employee
or independent contractor of Silverleaf or its affiliates. 


Section 8. Noncompetition.


(a) Covenant: Employee covenants and agrees that he or she shall not, for a
period of two (2) years after the effective date of any Termination, working
alone or in conjunction with one or more other persons or entities, for
compensation or not, permit his or her name to be used by or engage in or carry
on, directly or indirectly, either for himself or herself or as a member of a
partnership or other entity or as a stockholder, investor, officer or director
of a corporation or as an employee, agent, associate or contractor of any
person, partnership, corporation or other entity, any business in competition
with the business of Silverleaf or its affiliates, as carried on by Silverleaf
or its affiliates immediately prior to the effective date of any Termination,
but only for as long as such business is carried on by (1) Silverleaf or its
affiliates or (2) any person, corporation, partnership, trust or other
organization or entity deriving title from Silverleaf or its affiliates to the
assets and goodwill of the business being carried on by Silverleaf or its
affiliates immediately prior to the effective date of any Termination, in any
county of any state of the United States in which Silverleaf or its affiliates
conducts such business or markets the products of such business immediately
prior to the effective date of any Termination.


6

--------------------------------------------------------------------------------


 
(b) Tolling. If Employee violates any covenant contained in this Section, then
the term of such violated covenant shall be tolled for the period commencing on
the commencement of such violation and ending upon the earlier of (1) such time
as such violation shall be cured by Employee to the reasonable satisfaction of
Silverleaf, (2) final adjudication (including appeals) of any action filed for
injunctive relief or damages arising out of such violation, and (3) the
expiration of 24 months after Termination during which no violation of the
covenant has occurred.


(c) Reformation. If, in any judicial proceeding, the court shall refuse to
enforce any covenant contained in this Section because the time limit is too
long, it is expressly understood and agreed between Silverleaf and Employee that
for purposes of such proceeding such time limitation shall be deemed reduced to
the extent necessary to permit enforcement of such covenant. If, in any judicial
proceeding, the court shall refuse to enforce any covenant contained in this
Section because it is more extensive (whether as to geographic area, scope of
business or otherwise) than necessary to protect the business and goodwill of
Silverleaf and/or its affiliates, it is expressly understood and agreed between
Silverleaf and Employee that for purposes of such proceeding the geographic
area, scope of business or other aspect shall be deemed reduced to the extent
necessary to permit enforcement of such covenant.


Section 9. Injunctive Relief. Employee acknowledges that a breach of Sections 6,
7, or 8 hereof would cause irreparable damage to Silverleaf and/or its
affiliates, and in the event of Employee's breach of the provisions of Sections
6, 7 or 8 hereof, Silverleaf shall be entitled to a temporary restraining order
and an injunction restraining Employee from breaching such Sections without the
necessity of posting bond or proving irreparable harm, such being conclusively
admitted by Employee. Nothing shall be construed as prohibiting Silverleaf from
pursuing any other available remedies for such breach, including the recovery of
damages from Employee. Employee acknowledges that the restrictions set forth in
Sections 6, 7 and 8 hereof are reasonable in scope and duration, given the
nature of the business of Silverleaf and its affiliates. Employee agrees that
issuance of an injunction restraining Employee from breaching such Sections in
accordance with their terms will not pose an unreasonable restriction on
Employee's ability to obtain employment or other work following the effective
date of any Termination.


Section 10. Employee Investments. Anything to the contrary herein
notwithstanding, Employee: (1) shall not be prohibited from investing his or her
assets in such form or such manner as will not, in the aggregate, detract from
the performance by Employee of his or her duties hereunder and will not violate
the provisions of Sections 6, 7 or 8 hereof; and (2) shall not be prohibited
from purchasing stock in any publicly traded company solely as a stockholder so
long as Employee does not own (together or separately or through his or her
affiliates) more than two percent (2%) of the stock in any company, other than
Silverleaf, which is engaged in the timeshare business.


7

--------------------------------------------------------------------------------


 
Section 11. Employee's Representations. Employee represents and warrants that he
or she is free to enter into and perform each of the terms and conditions
hereof, and that his or her execution and performance of this Agreement does not
and will not violate or breach any other Agreement between Employee and any
other person or entity.


Section 12. Termination. Employee’s employment shall terminate upon the
expiration of the Term of this Agreement, or prior thereto: (1) upon written
notice by either party, at any time and for any or no reason whatsoever, at
least thirty (30) days prior to the effective date of the termination; or (2) as
of the end of the month of Employee’s death, or incapacity and inability to
perform Employee’s duties hereunder due to Employee’s physical or mental illness
(the “Termination”).  The Term of this Agreement may be extended only: (1) by
the written agreement of Employee and Silverleaf; or (2) by Silverleaf, in its
sole discretion, by the giving of written notice to Employee of a one (1) year
extension of the then Term of this Agreement, provided that Silverleaf may only
exercise this option within sixty (60) days before or after each anniversary of
the Effective Date of this Agreement, the option may be exercised only once for
each anniversary of the Effective Date and the exercise must be prior to the
expiration of the then Term of this Agreement. If Silverleaf unilaterally
extends the Term as provided above, Employee, in Employee’s sole discretion, may
reject the extension by giving written notice to Silverleaf within thirty (30)
days of the date of Silverleaf’s notice of the extension, in which event the
Term shall not be extended.


Section 13. Return of Materials and Vehicles: Employee understands and agrees
that any training manuals, sales and promotional material, vehicles or other
equipment provided to him or her by Silverleaf in connection with this Agreement
shall remain the sole property of Silverleaf, and shall be used by the Employee
exclusively for Silverleaf's benefit. Upon termination of this Agreement, any
such material, vehicles or other equipment shall be immediately returned to
Silverleaf.


Section 14. Non-Binding Alternate Dispute Resolution. Except for actions brought
by Silverleaf pursuant to Section 9 hereof:


(a) Agreement to Utilize: The parties shall attempt to settle any claim or
controversy arising from this Agreement through consultation and negotiation in
good faith and a spirit of mutual cooperation prior to the commencement of any
legal action. If such attempts fail, then the dispute shall be mediated by a
mutually-accepted mediator to be chosen by the parties within forty-five (45)
days after written notice demanding mediation is sent by one party to the other
party. Neither party may unreasonably withhold consent to the selection of a
mediator, and the parties shall share the costs of the mediation equally. By
mutual written agreement, however, the parties may postpone mediation until they
have completed some specified but limited discovery regarding the dispute. The
parties may also agree to replace mediation with any other form of alternate
dispute resolution ("ADR") available in Texas, such as a mini-trial or
arbitration.


8

--------------------------------------------------------------------------------


 
(b) Failure to Resolve: Any dispute which the Parties cannot resolve through
negotiation, mediation or any other form of ADR, within six (6) months of the
date of the initial demand for mediation, may then be submitted to the
appropriate court for resolution. The use of negotiation, mediation, or any
other form of ADR procedures will not be construed under the doctrines of
laches, waiver or estoppel to affect adversely the rights of either party.


Section 15. Waiver. Silverleaf's failure at any time to require performance by
Employee of any of the provisions hereof shall not be deemed to be a waiver of
any kind nor in any way affect the rights of Silverleaf thereafter to enforce
the provisions hereof. In the event that either party to this Agreement waives
any provision of this Agreement or any rights concerning any breach or default
of the other party hereto, such waiver shall not constitute a continuing waiver
of any such provision or breach or default of the other party hereto.


Section 16. Successors, Assignability.


(a) Silverleaf Successors: The provisions of this Agreement shall inure to the
benefit of and be binding upon Silverleaf, its successors, assigns and other
affiliated entities, including, but not limited to, any corporation or other
entity which may acquire all or substantially all of Silverleaf's assets or with
or into which Silverleaf may be consolidated, merged or reorganized. Upon any
such merger, consolidation or reorganization, the term "Silverleaf" as used
herein shall be deemed to refer to any such successor.


(b) No Assignment by Employee: The parties hereto agree that Employee's services
hereunder are personal and unique, and that Silverleaf is executing this
Agreement in reliance thereon. This Agreement shall not be assignable by
Employee.


Section 17. Severability. If one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, but shall be deemed stricken and severed
from this Agreement and the remaining terms of this Agreement shall continue in
full force and effect.


Section 18. Governing Law and Venue. This Agreement shall be deemed to have been
made and entered into in the State of Texas and its validity, construction,
breach, performance and operation shall be governed by the laws of that state.
The obligations hereunder of Silverleaf shall be performable in Dallas County,
Texas, and venue for any suit involving this Agreement shall lie exclusively in
Dallas County, Texas.


Section 19. Entire Understanding. This Agreement sets forth the entire
understanding between the parties with respect to the employment of Employee,
and no other representations, warranties or agreements whatsoever have been made
by Silverleaf to Employee. Further, this Agreement may not be modified or
amended except by another instrument in writing executed by both of the parties.


9

--------------------------------------------------------------------------------


 
Section 20. Notices. All notices and communications under this Agreement shall
be sent to the parties at the following addresses or such other addresses that
the parties may subsequently designate in writing.



(a)
Silverleaf:



Silverleaf Resorts, Inc.
Attention: Robert E. Mead, Chief Executive Officer
1221 River Bend, Suite 120
Dallas, Texas 75247



(b)
Employee:



David T. O’Connor
Route 6, Box 332
Bullard, Texas 75757


Section 21. Section Headings. Section and paragraph headings are inserted herein
only for convenience and shall not be used to interpret any of the provisions
hereof.


Section 22. Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same original.


Section 23. Effective Date. This Agreement is executed on the date set forth
below, but shall be effective as of January 1, 2007 (the "Effective Date").
 

Dates of Execution:
"SILVERLEAF"
SILVERLEAF RESORTS, INC.
    March 8, 2007
By:  /S/ ROBERT E. MEAD                                          
ROBERT E. MEAD, Chief Executive Officer
       
"EMPLOYEE"
    March 7, 2007
/S/ DAVID T. O’CONNOR                                            
DAVID T. O’CONNOR



List of exhibits to agreement not filed herewith:


Exhibit “A” To Employment Agreement With Silverleaf Resorts, Inc. 


10

--------------------------------------------------------------------------------

